DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation " the at least one portion " in the first paragraph.  There is insufficient antecedent basis for this limitation in the claim as there was no mention of “a portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 13, 15, 18, 20-25, 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Molavianjazi (Pub No 20210184812).


Regarding claim 1 and 29,
 	Molavianjazi teaches A method for wireless communications at a user equipment (UE), comprising: 
 	Processor; memory coupled to the processor; (interpreted as The controller/processor 225 is also capable of executing programs and other processes resident in the memory 230, such as an OS. The controller/processor 225 can move data into or out of the memory 230 as required by an executing process, see para [0049])
 	receiving a control message that indicates frequency multiplexing for downlink control information within a set of downlink shared channel resources of a downlink shared channel occasion; (interpreted as A UE can receive a PDCCH providing a DCI format according to a UE-specific search space (USS) where a CRC of the DCI format is scrambled by a UE-specific radio network temporary identifier (RNTI) such as a cell-RNTI (C-RNTI) or a modulation coding scheme-cell-RNTI (MCS-C-RNTI), see para [0108] 
 	determining a frequency multiplexing configuration for the downlink control information over the set of downlink shared channel resources based at least in part on the control message; and (interpreted as The indication can be to an index within a table of predetermined/configured absolute numbers of repetitions or predetermined/configured table of adjustment levels to baseline repetition number(s), and so on, see para [0271]. Also see The DCI format can additionally include parameters related to …. control information multiplexing, see para [0106])
 	monitoring the downlink shared channel occasion for the downlink control information in accordance with the frequency multiplexing configuration (interpreted as the can UE is indicated a gNB-selected number of repetitions for a DL SPS reception occasion as a DCI multiplexed on the DL SPS PDSCH itself, i.e., as a SPS-DCI which is multiplexed on SPS PDSCH, see para [0271])

Regarding claim 20 and 30,
 	Molavianjazi A method for wireless communications at a base station, comprising: 
 		Processor; memory coupled to the processor; (interpreted as The controller/processor 225 is also capable of executing programs and other processes resident in the memory 230, such as an OS. The controller/processor 225 can move data into or out of the memory 230 as required by an executing process, see para [0049]).
 	transmitting, to a user equipment (UE), a control message that indicates frequency multiplexing for downlink control information within a set of downlink shared channel resources of a downlink shared channel occasion for the UE; (interpreted as A UE can receive a PDCCH providing a DCI format according to a UE-specific search space (USS) where a CRC of the DCI format is scrambled by a UE-specific radio network temporary identifier (RNTI) such as a cell-RNTI (C-RNTI) or a modulation coding scheme-cell-RNTI (MCS-C-RNTI), see para [0108]
 	determining a frequency multiplexing configuration for the downlink control information over the set of downlink shared channel resources based at least in part on the control message; and (interpreted as The indication can be to an index within a table of predetermined/configured absolute numbers of repetitions or predetermined/configured table of adjustment levels to baseline repetition number(s), and so on, see para [0271]. Also see The DCI format can additionally include parameters related to …. control information multiplexing, see para [0106])
 	transmitting the downlink control information over the set of downlink shared channel resources in accordance with the frequency multiplexing configuration. (interpreted as the can UE is indicated a gNB-selected number of repetitions for a DL SPS reception occasion as a DCI multiplexed on the DL SPS PDSCH itself, i.e., as a SPS-DCI which is multiplexed on SPS PDSCH, see para [0271])

Regarding claim 7 and 22,
 	Molavianjazi teaches The method of claim 1, further comprising: receiving a message that indicates allocation information for one or more portions of downlink control information, the allocation information comprising a type of information included in the one or more portions of downlink control information. (interpreted as A dynamic PDSCH or PUSCH transmission can be repeated a number of times per RRC configuration or per DCI indication, wherein the repetition can be on a slot basis (a.k.a., slot aggregation or repetition Type-1) or on a shorter time scale/duration a repetition Type-2, see Molanvianjazi para [0108])

Regarding claim 8 and 23,
 	Molavianjazi teaches The method of claim 1, further comprising: receiving one or more reference signals associated with the downlink control information within the set of downlink shared channel resources; and performing channel estimation for the downlink control information based at least in part on the one or more reference signals. (interpreted as A gNB transmits one or more of multiple types of RS including channel state information RS (CSI-RS) and demodulation RS (DMRS). A CSI-RS is primarily intended for UEs to perform measurements and provide channel state information (CSI) to a gNB. For channel measurement, non-zero power CSI-RS (NZP CSI-RS) resources are used. For interference measurement reports (IMRs), CSI interference measurement (CSI-IM) resources associated with a zero power CSI-RS (ZP CSI-RS) configuration are used. A CSI process includes NZP CSI-RS and CSI-IM resources, see MolanvianJazi para [0067])

Regarding claim 9 and 24,
 	Molavianjazi teaches The method of claim 8, wherein at least one reference signal of the one or more reference signals is located in a first set of frequency resources of the set of downlink shared channel resources that is non-overlapping with a second set of resources of the set of downlink shared channel resources used for the downlink control information or overlapping with a second set of resources of the set of downlink shared channel resources used for the downlink control information. (interpreted as The UE receives configuration and activation from a serving gNB for a SPS PDSCH (Type-1 or Type-2) including multiple beam indication RS resources 1010. Then, the UE receives an indication from the gNB for a beam indication RS resource, from the multiple beam indication resources, to use as the SPS PDSCH beam in a SPS PDSCH reception occasion 1020. The UE can use a beam indication RS resource for more than one SPS PDSCH reception occasions until the UE receives a new beam indication RS resource by the gNB, see MolanvianJazi para [0199])

Regarding claim 10,
 	Molavianjazi teaches The method of claim 8, further comprising: receiving an indication that the one or more reference signals are located in each symbol of the set of downlink shared channel resources. (interpreted as DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) that are also known as pilot signals. A gNB transmits data information or DCI through respective physical DL shared channels (PDSCHs) or physical DL control channels (PDCHs). A PDSCH or a PDCCH can be transmitted over a variable number of slot symbols including one slot symbol, see para [0066])

Regarding claim 13,
 	Molavianjazi teaches The method of claim 1, further comprising: receiving one or more reference signals in one or more resource elements in at least one portion of the downlink control information, wherein the one or more reference signals are dedicated for the downlink control information, the set of downlink shared channel resources, or both; and performing channel estimation for the downlink control information based at least in part on the one or more reference signals. (interpreted as In the present disclosure, a beam indication resource for CG PUSCH/SPS PDSCH can be one or more of the following: SRS resource set(s), SRS resource(s), (associated) CSI-RS resource(s) or (associated) CSI-RS resource set(s), TCI state(s) or set(s) of TCI states, (corresponding) QCL assumption(s), such as a QCL assumption Type-D, DL RS such as SSB resource(s) or CSI-RS resource(s) or PRS resource(s). A spatial transmission/reception filter for a beam indication resource can be provided by RRC signalling and can be updated by an activation DCI format or a MAC-CE command. Additionally, herein, a measurement refers to a measurement of one or more of: L1-/L3-RSRP, RSRQ, RSSI, SNR, SINR, capacity, throughout, and so on, see Molavianjazi para [0205])


Regarding claim 15,
 	Molavianjazi teaches The method of claim 1, further comprising: receiving a first set of reference signals dedicated for the downlink control information on a first set of resource elements in one or more portions of the downlink control information; and performing channel estimation for the downlink control information based at least in part on the first set of reference signals. (interpreted as In the present disclosure, a beam indication resource for CG PUSCH/SPS PDSCH can be one or more of the following: SRS resource set(s), SRS resource(s), (associated) CSI-RS resource(s) or (associated) CSI-RS resource set(s), TCI state(s) or set(s) of TCI states, (corresponding) QCL assumption(s), such as a QCL assumption Type-D, DL RS such as SSB resource(s) or CSI-RS resource(s) or PRS resource(s). A spatial transmission/reception filter for a beam indication resource can be provided by RRC signalling and can be updated by an activation DCI format or a MAC-CE command. Additionally, herein, a measurement refers to a measurement of one or more of: L1-/L3-RSRP, RSRQ, RSSI, SNR, SINR, capacity, throughout, and so on, see Molavianjazi para [0205])

Regarding claim 18 and 21,
 	Molavianjazi teaches The method of claim 1, further comprising: receiving a message that indicates frequency hopping is activated for the downlink control information; (interpreted as  For an DL SPS Type-2 configuration, other transmission parameters are also RRC configured, such as: time/frequency allocation, frequency hopping parameters, MCS, MIMO related parameters such as antenna ports, SRI, PMI, DMRS initialization, and pathloss RS index, while such parameters are indicated by a DCI format for a CG PUSCH Type-2 or for DL SPS Type-2, see para [0124])
determining an offset for a frequency multiplexing pattern for the frequency multiplexing configuration; and monitoring for the downlink control information based at least in part on the offset.  (interpreted as  In on example, when determining how late a UE can start transmission on an UL CG transmission occasion, a UE processing offset is (additionally) taken into account, wherein the UE processing offset time can be (a combination/variation/function/faction of) one or more of the following: a PUSCH processing time, e.g., T_proc,2 as defined in [3GPP TS 38.214], a PHR type determination time such as T′_proc,2 as defined e.g., in [3GPP TS 38.213 and TS 38.214], a UCI multiplexing time as defined e.g. in [TS 38.213], and so on. For example, the UE is expected to start transmission on an UL CG transmission occasion no later than a symbol/slot/repetition that is at least K symbols/slots/repetitions before the end of the UL CG transmission occasion, where K is given by the UE processing offset time, see para [0298])

Regarding claim 25,
 	Molavianjazi teaches The method of claim 23, further comprising: transmitting an indication that the one or more reference signals are located in an initial set of time resources of the set of downlink shared channel resources, each symbol of the set of downlink shared channel resources, or both. (interpreted as DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) that are also known as pilot signals. A gNB transmits data information or DCI through respective physical DL shared channels (PDSCHs) or physical DL control channels (PDCHs). A PDSCH or a PDCCH can be transmitted over a variable number of slot symbols including one slot symbol, see para [0066])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molavianjazi (Pub No 20210184812) further in view of Yum (Pub No 20190245603)

Regarding claim 2,
 	Molavianjazi teaches The method of claim 1, further comprising: determining a frequency span for the downlink control information, for multiplexing of the downlink control information within the set of downlink shared channel resources, wherein monitoring the downlink shared channel occasion for the downlink control. (interpreted as A dynamic PDSCH or PUSCH transmission can be repeated a number of times per RRC configuration or per DCI indication, wherein the repetition can be on a slot basis (a.k.a., slot aggregation or repetition Type-1) or on a shorter time scale/duration a repetition Type-2, see para [0108])
 	However does not teach the frequency span corresponding to a number of resource elements per symbol. 
 	Yum teaches the frequency span corresponding to a number of resource elements per symbol. (interpreted as In this case, when a CSI-RS resource set is selected by the bitmap, one or more of the foregoing factors (the number of CSI-RS symbols, the number of CSI-RS REs per symbol per RB, the number of RBs in which a CSI-RS is defined, the number of TXUs at the eNB, the size of a CSI-RS indication field in DCI, and the length/direction of OCC) may be applied as constraints, see Yum para [0264]).
 	It would have been obvious to one of ordinary skill in the art to combine the slots taught by Molavianjazi with resource elements and symbols as taught by Yum since it would have been a simple substitution of one measurement of resources for another to achieve scheduling resources for communications.
 	
Claim(s) 3-6, 11-12, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molavianjazi (Pub No 20210184812) further in view of Sun (Pub No 20180124753).
Regarding claim 3,
 	Molavianjazi teaches The method of claim 1, however does not teach further comprising: determining a number of portions of the downlink control information to be multiplexed in a first symbol of the set of downlink shared channel resources based at least in part on a number of resource elements per symbol, a number of available resource element locations in the set of downlink shared channel resources, a content of the downlink control information to be multiplexed in the first symbol, or any combination thereof, wherein monitoring the downlink shared channel occasion for the downlink control information is based at least in part on the number of portions of the downlink control information 
 	Sun teaches determining a number of portions of the downlink control information to be multiplexed in a first symbol of the set of downlink shared channel resources based at least in part on a number of resource elements per symbol, a number of available resource element locations in the set of downlink shared channel resources, a content of the downlink control information to be multiplexed in the first symbol, or any combination thereof, wherein monitoring the downlink shared channel occasion for the downlink control information is based at least in part on the number of portions of the downlink control information (interpreted as The DL traffic and control channel generation and transmission circuitry 542 may operate in coordination with the resource assignment and scheduling circuitry 541 to map the first DCI portion to resource elements within a downlink control region of a slot (e.g., the DL burst or PDCCH region of a DL-centric slot) and to map the second DCI portion to resource elements within a downlink traffic region of the slot (e.g., the PDSCH region of the DL-centric slot). In an aspect of the disclosure, the resource assignment and scheduling circuitry 541 may further map a demodulation reference signal (DMRS) at the beginning of the downlink traffic region of the slot and locate the second DCI portion immediately after the DMRS, see Sun para [0089
	It would have been obvious to one of ordinary skill in the art to combine the slots taught by Molavianjazi with resource elements and symbols as taught by Sun since it would have been a simple substitution of one measurement of resources for another to achieve scheduling resources for communications.

Regarding claim 4,
 	Molavianjazi in view of Sun teaches The method of claim 3, further comprising: determining mapping locations for the number of portions of the downlink control information to be multiplexed in the first symbol based at least in part on the number of portions and the frequency multiplexing configuration. (interpreted as For example, the resource assignment and scheduling circuitry 541 may time division multiplex and/or frequency division multiplex the second DCI portion with downlink user data traffic within the downlink traffic region of the slot, see Sun para [0091]. Also see  the first two symbols include downlink control reference signals and downlink control information, which may be the same as the control information 208 and/or 216 described above, see para [0066])
	It would have been obvious to one of ordinary skill in the art to combine the slots taught by Molavianjazi with resource elements and symbols as taught by Sun since it would have been a simple substitution of one measurement of resources for another to achieve scheduling resources for communications.

Regarding claim 5,
 	Molavianjazi in view of Sun teaches The method of claim 4, wherein determining the mapping locations comprises: determining a first mapping location for a first portion of the downlink control information based at least in part on a starting resource element index in the first symbol, one or more resource elements indicated by the frequency multiplexing configuration, or both; and determining a second mapping location for a second portion of the downlink control information based at least in part on an offset, the first mapping location, the one or more resource elements, or some combination thereof. (interpreted as For example, the resource assignment and scheduling circuitry 541 may time division multiplex and/or frequency division multiplex the second DCI portion with downlink user data traffic within the downlink traffic region of the slot, see Sun para [0091]. Also see  the first two symbols include downlink control reference signals and downlink control information, which may be the same as the control information 208 and/or 216 described above, see para [0066])
	It would have been obvious to one of ordinary skill in the art to combine the slots taught by Molavianjazi with resource elements and symbols as taught by Sun since it would have been a simple substitution of one measurement of resources for another to achieve scheduling resources for communications.

Regarding claim 6,
 	Molavianjazi in view of Sun teaches The method of claim 5, wherein the frequency multiplexing configuration comprises an indication of the first mapping location and the offset (interpreted as In some examples, the piggyback control information may indicate the number of resource elements (size) of the second DCI portion. The piggyback control information may further indicate the location (e.g., starting resource element) and code rate of the second DCI portion. In some examples, a plurality of second DCI portion formats may be maintained, for example, in memory 505, where each format indicates a size and code rate of the second DCI portion, see Sun para [0084])
	It would have been obvious to one of ordinary skill in the art to combine the slots taught by Molavianjazi with resource elements and symbols as taught by Sun since it would have been a simple substitution of one measurement of resources for another to achieve scheduling resources for communications.

Regarding claim 11 and 26,
 	Molavianjazi teaches The method of claim 1, teach further comprising: receiving, in a symbol of the set of downlink shared channel resources, one or more reference signals, wherein the one or more reference signals are dedicated for the downlink control information, the set of downlink shared channel resources, or both; and performing channel estimation for the symbol based at least in part on the one or more reference signals. (interpreted as In the present disclosure, a beam indication resource for CG PUSCH/SPS PDSCH can be one or more of the following: SRS resource set(s), SRS resource(s), (associated) CSI-RS resource(s) or (associated) CSI-RS resource set(s), TCI state(s) or set(s) of TCI states, (corresponding) QCL assumption(s), such as a QCL assumption Type-D, DL RS such as SSB resource(s) or CSI-RS resource(s) or PRS resource(s). A spatial transmission/reception filter for a beam indication resource can be provided by RRC signaling and can be updated by an activation DCI format or a MAC-CE command. Additionally, herein, a measurement refers to a measurement of one or more of: L1-/L3-RSRP, RSRQ, RSSI, SNR, SINR, capacity, throughout, and so on, see Molavianjazi para [0205])
 	However does not teach first symbol;
 	Yang teaches first symbol; (interpreted as the first two symbols include downlink control reference signals and downlink control information, which may be the same as the control information 208 and/or 216 described above, see para [0066])
	It would have been obvious to one of ordinary skill in the art to combine the slots taught by Molavianjazi with resource elements and symbols as taught by Sun since it would have been a simple substitution of one measurement of resources for another to achieve scheduling resources for communications.

Regarding claim 12,
 	Molavianjazi in view of Sun teaches The method of claim 11, further comprising: performing channel estimation for a second symbol of the set of downlink shared channel resources based at least in part on the one or more reference signals. (interpreted as In the present disclosure, a beam indication resource for CG PUSCH/SPS PDSCH can be one or more of the following: SRS resource set(s), SRS resource(s), (associated) CSI-RS resource(s) or (associated) CSI-RS resource set(s), TCI state(s) or set(s) of TCI states, (corresponding) QCL assumption(s), such as a QCL assumption Type-D, DL RS such as SSB resource(s) or CSI-RS resource(s) or PRS resource(s). A spatial transmission/reception filter for a beam indication resource can be provided by RRC signalling and can be updated by an activation DCI format or a MAC-CE command. Additionally, herein, a measurement refers to a measurement of one or more of: L1-/L3-RSRP, RSRQ, RSSI, SNR, SINR, capacity, throughout, and so on, see Molavianjazi para [0205])


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molavianjazi (Pub No 20210184812) further in view of Wu (Pat No 20220278726).

Regarding claim 14,
 	Molavianjazi teaches The method of claim 1, however does not teach wherein performing channel estimation comprises: interpolating between the at least one portion and at least one other portion in which the one or more reference signals are received to obtain a set of interpolated reference signals, wherein the channel estimation is performed based at least in part on the set of interpolated reference signals.
 	Wu teaches wherein performing channel estimation comprises: interpolating between the at least one portion and at least one other portion in which the one or more reference signals are received to obtain a set of interpolated reference signals, wherein the channel estimation is performed based at least in part on the set of interpolated reference signals. (interpreted as For example, the indication information may be carried in RRC signaling. For example, when a usage element in the RRC signaling is set to interpolation, it indicates that an antenna port of the terminal corresponding to an RS port included in the second RS is at least partially the same as an antenna port of the terminal corresponding to an RS port included in the first RS. In a frequency hopping case, when usage is configured as interpolation, it further indicates that the first RS and the second RS meet the formula 1 or the equivalent variation of the formula 1, see para [0160]).
	It would have been obvious to one of ordinary skill in the art to combine the measurements taught by Molavianjazi with measurements using interpolation as taught by Wu since it would have been a simple substitution of one measurement technique for interpolation as a channel measurement.

Claim(s) 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molavianjazi (Pub No 20210184812) further in view of Gao (Pub No 20210076373).

Regarding claim 16 and 27,
 	Molavianjazi teaches The method of claim 15, however does not teach further comprising: receiving a second set of reference signals dedicated for the downlink control information on a second set of resource elements of the set of downlink shared channel resources, wherein the channel estimation is performed based at least in part on the first set of reference signals and the second set of reference signals.
 	Gao teaches further comprising: receiving a second set of reference signals dedicated for the downlink control information on a second set of resource elements of the set of downlink shared channel resources, wherein the channel estimation is performed based at least in part on the first set of reference signals and the second set of reference signals.  (interpreted as More generally, in a L-symbol-based TTI, the number of DMRS (K, K>=0) may be configured dynamically, for example, by downlink control information (DCI) and/or semi-statically, for example, by higher layer signaling; and L-K symbols are configured for data/control information. Alternatively, in a TTI, DMRS can be sparse and multiplexed with data/control information in frequency domain. In some implementations, different TTIs or TTI groups may have independent number of DMRS. For example, TTI groups may be consecutive TTIs or periodic TTIs with different period and/or offset, see para [0057]. Also see first DMRS and second DMRS, Gao claim 1)
	It would have been obvious to one of ordinary skill in the art to combine the measurements taught by Molavianjazi with measurements using multiple reference signals as taught by Gao to provide better measurements by using multiple signals.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molavianjazi (Pub No 20210184812) further in view of Einhaus (Pub No 20170332368)

Regarding claim 19,
 	Molavianjazi teaches The method of claim 1, however does not teach further comprising: receiving each portion of the downlink control information according to a respective set of precoding parameters, wherein each of the respective sets of precoding parameters is different; and receiving respective sets of reference signals for each portion of the downlink control information based at least in part on the respective sets of precoding parameters.
 	Einhaus teaches further comprising: receiving each portion of the downlink control information according to a respective set of precoding parameters, wherein each of the respective sets of precoding parameters is different; and receiving respective sets of reference signals for each portion of the downlink control information based at least in part on the respective sets of precoding parameters (interpreted as it is important that the UE has the corresponding information, which at least comprises knowledge about which of the resource elements carrying the PDSCH data are precoded differently and which of them are precoded “normally” (i.e., as indicated by the PMI in the DCI, or indirectly indicated by the DMRS), and also the different precoding(s) that shall be applied, see para [0200])
	It would have been obvious to one of ordinary skill in the art to combine the measurements taught by Molavianjazi with measurements using multiple reference signals as taught by Gao in order to enable the UE to estimate and feedback the channel state information.

Allowable Subject Matter
Claim 17 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Regarding claim 17 and 28, the prior art of record does not teach the first and second set of reference signals received according to “first reference signal density, a first uniform spacing, and a first set of precoding parameters, and the second set of reference signals is received according to a second reference signal density, a second uniform spacing, and a second set of precoding parameters”. The examiner believes that the limitations of claims above with all of the claims it depends upon would not be taught in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461